Title: From Thomas Jefferson to Bernard Peyton, 13 May 1824
From: Jefferson, Thomas
To: Peyton, Bernard

Th: Jefferson to Colo Peyton.Monticello
May 13. 24.You are one of the best friends in the world, because you attend to the smallest things, which are often more gratifying than great ones. I saw yesterday in the hands of mr Dyer a fountain pen, one of the best I ever saw. he said it was made for him by mr Cowan, a watchmaker of Richmond. and cost him 5. D. the outer tube was of silver, but the two leaves of the pen were gold, and no other metal will resist the corrosion of the ink. pray get the favor of mr Cowan to make such an one for me and add this to the many kind offices you render me, and which ever entitle you to my affectionate attachment.